Citation Nr: 0816971	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1950 to March 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied service connection for PTSD.  The RO issued a 
notice of the decision in July 2002, and the veteran timely 
filed a Notice of Disagreement (NOD) in October 2002.  
Subsequently, in November 2003 the RO provided a Statement of 
the Case (SOC), and thereafter, in January 2004, the veteran 
timely filed a substantive appeal.  The RO issued 
Supplemental Statement of the Case (SSOC) in June 2005, July 
2007 and December 2007.  

The veteran requested a video conference hearing on this 
matter, which was held in April 2008 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2007).  A summation of the relevant evidence is set forth 
below.  

a. Factual Background
An October 1952 Fitness Report discloses that the veteran was 
receiving instruction on Airborne Electronics and Anti-
Submarine Warfare.  Other such Fitness Reports, dated from 
November 1952 through June 1954, convey that the veteran 
served with the Airborne Early Warning Squadron ONE, while 
Fitness Reports from June 1954 to May 1955 denote the 
veteran's service with the Airborne Early Warning Squadron 
THREE, Detachment ABLE as a pilot.  His DD-Form 214 reflects 
that he received the National Defense Medal, Korean Defense 
Medal, as well as the China Service Air Medal.

In June 1979 the veteran testified at a Board hearing about 
his service in relation to other service connection claims 
that he had filed.  Relevant to the instant appeal, the 
veteran stated that he had incurred two head injuries while 
on active duty as a result of aircraft accidents.  June 1979 
Hearing Transcript at 3.  The first injury, which required 
approximately 20 sutures, occurred in 1953 "[o]n a landing . 
. . in a fighter aircraft, it nosed up.  It came to a nose-up 
position . . . . That's where my forehead hit the cowling of 
the aircraft . . . it's the hood over the instrument panel."  
June 1979 Hearing Transcript at 4.  The veteran stated that 
he did not remember much of the landing, and that he did not 
receive hospital or dispensary treatment, but instead, 
received treatment in the field.  June 1979 Hearing 
Transcript at 4.  He did not recall signing any accident 
report, but noted that this incident had damaged the aircraft 
propeller and cowling.  June 1979 Hearing Transcript at 5.  
Officials had determined that the accident had occurred due 
to a mechanical error as opposed to pilot error.  June 1979 
Hearing Transcript at 5.  

As for the second head injury the veteran sustained, which 
occurred in April 1954, he recalled that it happened during a 
forced landing in the Philippines.  June 1979 Hearing 
Transcript at 5, 18.  He hit the top of his head on the 
aircraft ceiling, which caused a laceration requiring about 
eight stitches.  June 1979 Hearing Transcript at 5, 6.  The 
veteran testified that he received field medical treatment at 
the Sangley Naval Air Station in Subic Bay, Philippines, but 
no hospital treatment.  June 1979 Hearing Transcript at 6.  
He further explained that he did not seek further medical 
treatment for his injuries because he "wanted to make a 
career in the Navy and if I mentioned it to anybody I would 
lose my wings."  June 1979 Hearing Transcript at 6, 7.  At 
this hearing the veteran's mother also testified that he had 
complained of sustaining head injuries in letters written 
home to her.  June 1979 Hearing Transcript at 11, 20.  

The veteran had offered a similar account of these aircraft 
accidents and head injuries in previous testimony before a 
Decision Review Officer (DRO) in April 1975, a previous April 
1976 statement, and as recorded in a patient history of a May 
1975 VA medical examination report.  In addition, in an April 
1975 letter, the veteran's friend, G.B.B., who had known the 
veteran since 1946 and had maintained contact with him 
throughout his tour of active service, corroborated the 
veteran's accounts, stating that "on several occasions we 
took leave together in various parts of the U.S. and overseas 
in the Pacific Area.  During that period . . .  [h]e 
indicated that he received several head injuries in aircraft 
accidents.  While we were on leave together in Japan in 1953 
(approximate time) he complained of frequent headaches and 
was forced to limit drinking of alcoholic beverages because 
of health problems."  An April 1975 letter from F.L., an 
insurance representative, indicated that he had met the 
veteran in February 1955 or March 1955 just a few weeks prior 
to his discharge from service.  At that time the veteran had 
applied for life insurance, but F.L. noted that his 
application had been rejected "because of liver ailments and 
possibly partly because of a head injury."                             

Also in June 1979, the veteran's friend, G.A.M., who had 
known the veteran since 1947, submitted a statement attesting 
to the fact that while the veteran was on active duty they 
"met on several occasions.  At the end of his overseas 
service in the U.S. Navy he came home on leave.  He appeared 
to be . . . nervous and complained of headaches and loss of 
memory at times."  

In July 1990 the veteran's private physician, Dr. M.I., 
authored a letter wherein he indicated that he had treated 
the veteran for depression affective disorder since 1986.  He 
offered his opinion that said psychiatric disorder was "a 
direct result of his Naval Aviator activities while serving 
on active duty in the Navy during 1950 to 1955."  In a 
statement received by the RO in January 1992, the veteran 
discussed how he experienced "stress from being a Naval 
Aviator during the Korean War."     

February 2002 and October 2002 VA medical reports reflect 
that the veteran received a diagnosis of PTSD according to 
DSM-IV criteria.      

As recorded in December 2002 VA medial record, the veteran 
conveyed that as a pilot in the Navy, his plane would come 
under combat attack weekly.  He offered a similar account in 
a June 2002 stressor statement, his October 2002 NOD, in a 
March 2003 letter, where he also described having incurred a 
head and hip injury during a flight, as well as in his 
January 2004 substantive appeal.  A June 2004 VA medical 
report notes the veteran's account that during a flight in 
the summer if 1954 a Russian aircraft had shadowed him very 
closely.  

As reflected in a July 2003 letter authored by the veteran's 
private physician, Dr. R.P.I., he indicated that the veteran 
has "PTSD with recurring nightmares, the latter is service 
connected."  

The veteran also submitted various statements from friends 
and family in 2003, who attested to the veteran's post-
service depression and occurrence of bad dreams.  These 
individuals also stated that the veteran appeared to have 
difficulty holding down a job immediately after service and 
since that time.    

In January 2005 the veteran offered his account of an in-
service combat stressor, which occurred in mid-May 1954 at 
approximately 3:30AM.  He recalled that while flying on a 
spying mission over Vadaviostock, Russia, his plane received 
missile fire.  The veteran offered a similar account in a 
July 2005 letter, and in an August 2005 statement, the 
veteran reiterated that "I became afraid of flying in the 
active duty of the Navy, and this continued [un]till I was 
released to inactive duty."    

A July 2007 response from CURR indicates that "[i]n 
coordination with the Naval Historical Center, Aviation 
History Branch, Washington Navy Yard . . . we reviewed the 
1952 to 1954 command history reports of the Airborne Early 
Squadron 1 (VW-1) as well as the Airborne Electronic Warfare 
(AEW) Barrier Squadron collection, Aviation Historical 
Summaries and Miscellaneous files.  We could not find any 
documentation of this incident of any other involving VW-1.  
The Navy suspended the Command History Report instruction . . 
. from December 31, 1952 to June 1, 1957 which resulted in no 
requirements for yearly submissions of command histories.  
This makes it notoriously difficult to document."

At his April 2008 video conference hearing, the veteran again 
indicated that he had combat service in Korea.  Hearing 
Transcript at 2.  He stated that as a pilot, he flew 
approximately 60 top secret reconnaissance combat missions 
over Russia and China.  Hearing Transcript at 3-6.  He 
described how hostile Chinese MIGs had fired missiles upon 
his plane on one occasion.  Hearing Transcript at 8.

The veteran has also submitted various Internet articles in 
support of his claim.  One such document, dated September 
2007, describes various missions and casualties related to 
flight engagement with Chinese forces, which occurred in 
1956, after the veteran's service discharge.  Another 
September 2007 print out details the general history of the 
VQ-1 and Mercator aircraft, which the Detachment Able of 
Airborne Early Warning Squadron One (VW-1) had employed for 
electronic surveillance purposes.  An October 2007 Internet 
document outlines the use of Mercator aircraft from 1950 to 
1960 along the Chinese border and Russian coast.  The author 
described how one aircraft was shot down in 1956 (after the 
veteran's service discharge) and that "[a] number of other 
aircraft narrowly survived attacks by Chinese MiG's."  This 
article further discussed hostile incidents that occurred in 
1959, and a September 2007 print out from Wikipedia details 
similar incidents in 1956 and 1959.  The veteran also 
submitted various photographs of airplanes and crew members, 
as well as photocopied pages from a book, which described 
electronic countermeasures performed by the Mercator aircraft 
and planes that were shot down in 1956.

b. Discussion
In the Board's view, while the record does not appear to 
support or verify the conclusion that the veteran served in 
combat, the veteran has presented credible testimony over a 
period of decades, as well as many corroborative lay 
statements, that he was involved in two aircraft accidents 
during his tour of active duty.  As the veteran has asserted 
that he incurred a fear of flying during service and because, 
in the Board's view, his corroborated in-service aircraft 
accidents could represent in-service stressors, the Board 
must obtain a medical opinion to determine whether any causal 
nexus exists between his current diagnosis of PTSD and the 
multiple aircraft accidents.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. §§ 3.159(c)(4), 3.304(f) (2007). 

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The veteran must be afforded a VA 
psychiatric examination for the purpose 
of determining the likely etiology of his 
currently diagnosed PTSD.  The examiner 
should review relevant portions of the 
claims file and indicate as such in the 
examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
physical examination, the clinician is 
requested to answer the following 
question:

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
current PTSD is causally related 
to his active service or any 
incident thereof, to include his 
in-service aircraft accidents?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).













